DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention III, claims 5-8, a secondary battery comprising a negative electrode, a positive electrode comprising a 1st active material having a layered rock salt crystal structure having a depth of charge of less than or equal to 0.06 and a depth of charge of 0.77-0.84 and an inorganic solid electrolyte material between the positive electrode and the negative electrode in the reply filed on 6-13-2022 is acknowledged.  The traversal is on the ground(s) that Invention II, claim 2 should have been put with Invention III. This is not found persuasive because Invention II, does not comprise a battery comprising a positive electrode comprising a 1st active material having a layered rock salt crystal structure having a depth of charge of less than or equal to 0.06 and comprising a solid electrolyte and comprising an inorganic material between the positive and negative electrode versus Invention III does not comprise a solid electrolyte layer between the positive and negative electrode.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-13-2020.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-13-2022.
Claim Rejections - 35 USC § 112
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 5 is rejected because unclear how a solid electrolyte can be between the positive and negative electrode.            Claim 5 is rejected because it is unclear what is meant by having a depth of charge of less than or equal to 0.06. It is unclear what the lower range includes and what this value refers to.             Claim 5 is rejected because it is unclear what is meant by having a depth of charge of greater than or equal to 0.77 and less than or equal to 0.84. It is unclear what this range refers to.            Claim 5 is rejected because it is unclear how the 1st active material can have a depth of charge of less than or equal to 0.06 and a depth of charge of greater than or equal to 0.77 and less than or equal to 0.84.            Claim 5 is rejected because it is unclear what is meant by “a peak at 2 theta =  19.30 +0.20° and 2 theta =  45.55  +0.10°”.  It is also unclear how they are can be 2 peaks.            Claim 6 is rejected because the claim does not further limit claim 5 from which it depends from because claim 5 comprises a solid electrolyte between the positive electrode and the negative electrode and in claim 6 the claim is claiming that the positive electrode comprises the solid electrolyte.           Claim 6 is rejected because it is unclear what is meant by “further comprising a solid electrolyte layer comprising the solid electrolyte”.  It is unclear where the solid electrolyte layer is positioned.           Claim 7 is rejected because the claim should cite “wherein the inorganic solid electrolyte is an oxide”.

No art has been applied because the Examiner needs clarification of the claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727